Citation Nr: 1712133	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating for post-traumatic stress disorder (PTSD) in excess of 30 percent from December 28, 2006, to May 30, 2011, and in excess of 50 percent from May 31, 2011, to October 21, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from June 1982 to May 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By the February 2010 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating.  The May 2010 rating decision denied the Veteran's claim of entitlement to a TDIU.

The Veteran later testified before the undersigned Veterans Law Judge at a video conference hearing in April 2014.  A copy of the hearing transcript has been associated with the record.

This appeal was previously before the Board in August 2014 and was remanded for further development.  The case has returned to the Board for further appellate action. 


FINDING OF FACT

In an April 2015 writing to the RO, as clarified in a June 2015 report of contact, the Veteran withdrew her claim for higher evaluations for PTSD and her claim as to a denial for a TDIU prior to the promulgation of a decision in the appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the issue of a higher evaluation for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a Substantive Appeal as to the issue of the denial of a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in an April 2015 written notice to the RO and as clarified in the June 2015 report of contact, the Veteran withdrew her claim for a higher evaluation for PTSD and her claim as to a denial for a TDIU.  As both of the withdrawals were received by VA prior to the issuance of a final decision as to these issues, the Board accordingly finds that there remains no allegation of error of fact or law for appellate consideration










ORDER

The appeal of the denial of entitlement to increased initial ratings for PTSD in excess of 30 percent from December 28, 2006, to May 30, 2011, and in excess of 50 percent from May 31, 2011, to October 21, 2014, is dismissed.

The appeal of the denial of a TDIU is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


